Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-20 are pending and rejected in the application.  

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 11, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dain et al. U.S. Patent Publication (2020/0242159; hereinafter: Dain) in view of Dunham et al. U.S. Patent Publication (2018/0077420; hereinafter: Dunham) 

Claims 1, 15, and 20
As to claims 1, 15, and 20, Dain discloses a file system comprising: 
a non-transitory computer-readable medium storing a set of processor-executable instructions (paragraph[0017], “The above methods may be performed by a processor executing instructions stored on non-transitory computer readable medium…etc.”)); and 
one or more processors configured to execute the set of processor-executable instructions (paragraph[0132], “These computer program instructions may be provided to a processor or other programmable data processing apparatus to produce a machine…etc.”), wherein executing the set of processor-executable instructions causes the one or more processors to (paragraph[0132], “such that the instructions which execute on the processor or other programmable data processing apparatus create means for implementing the functions specified in the flowchart block or blocks…etc.”): 
create a taxonomy comprising a plurality of key-value pairs that represent an organizational workflow (paragraph[0084], “In one or more embodiments, the metadata store 352 may be a data structure in the form of a NoSQL database. In one embodiment, the metadata store 352 is implemented using a NoSQL database that uses a key-value store, a document store, and/or a wide column store…etc., the reference describes storing data in an implanted NoSQL database that uses a key-value store (i.e., a taxonomy); 
define one or more storage rules for different key-value pair combinations of the taxonomy (paragraph[0097]-paragraph[0098], “A user may define a classification policy by indicating criteria, parameters or descriptors of the policy via a graphical user interface that provides facilities to present information and receive input data…etc.”); 
receive a request to store a file, the file comprising metadata that is populated with one or more key-value pairs from the plurality of key-value pairs (paragraph[0127]-paragraph[0128], “At step 406, the metadata management system may analyze the received event metadata using the user defined policies to identify various tags to be applied to the received event metadata….etc.”); 

Dain does not appear to explicitly disclose obtain a storage rule in response to the metadata of the file matching a particular set of the plurality of key-value pairs, and the particular set of key-value pairs being defined with the storage rule; 
select a storage device from a plurality of storage devices based on the storage rule; and 
store the file to the storage device selected by the storage rule.

However, Dunham disclose obtain a storage rule in response to the metadata of the file matching a particular set of the plurality of key-value pairs (paragraph[0032], “The media management service can also determine, from the upload or other instructions previously provided by the customer, any rules or policies that should be applied to the processing and/or storage of the uploaded media file….etc.”), and the particular set of key-value pairs being defined with the storage rule (paragraph[0033], “Another interface 410 of the interface layer 408 can enable a customer to specify additional metadata attributes, which can include customized attributes in at least some embodiments. The attributes can include key-value pairs or other such formats…etc.”); 
select a storage device from a plurality of storage devices based on the storage rule (paragraph[0031], “As an example, a customer might specify to store any media file over one hundred gigabytes in size to archival storage after an initial transcode into at least one compressed format. Such a rules engine can also enable the use of simple media processing workflows….etc.”); and 
store the file to the storage device selected by the storage rule (paragraph[0032], “The media management service can also determine, from the upload or other instructions previously provided by the customer, any rules or policies that should be applied to the processing and/or storage of the uploaded media file. In this example, an applicable rule could cause the media content to be stored to fast storage 316…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Dain with the teachings of Dunham to use a rule engine to store data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Dain with the teachings of Dunham to easily associate the various version of high quality data and enable customers to manage their various assets (Dunham: paragraph[0001]).

Claims 4 and 16
As to claims 4 and 16, the combination of Dain and Dunham discloses all the elements in claim 15, as noted above, and Dunham further disclose wherein the processor-executable instructions further include processor-executable instructions to:
receive a first identifier with the first request (paragraph[0037], “a customer can specify to archive all mezzanine files to archival storage 416 twenty-four hours after those files are uploaded and received by the storage manager or another such system or service…etc.”); and 
10map the first identifier to a second identifier that identifies a storage location of the file on the storage device selected by the storage rule (paragraph[0044], “The rules engine can execute queries that are defined in the rules table against the metadata API 522 to identify any matching assets. For any assets that match, the rules engine 512 can create a job message that will go into lifecycle queue 514. The jobs can be processed from the queue to perform tasks such as to move files between different storage classes or run video transcoding jobs, among other such options…etc.”).

Claims 5 and 17
As to claims 5 and 17, the combination of Dain and Dunham discloses all the elements in claim 16, as noted above, and Dunham further disclose wherein the processor-executable instructions further include processor-executable instructions to: store the mapping of the first identifier to the second identifier (paragraph[0047], “These filenames in at least some embodiments can be mapped back to the original asset via a mapping table. The media segments for the asset can then be stored 612 to high accessibility storage, or other high performance storage…etc.”).



Claims 6 and 18
As to claims 6 and 18, the combination of Dain and Dunham discloses all the elements in claim 16, as noted above, and Dunham further disclose wherein the processor-executable instructions further include processor-executable instructions to:
receive a second request with the first identifier to access the file (paragraph[0037], “This can include, for example, the ability to specify metadata-based queries for a received and stored media asset….etc.”); 
map the first identifier from the second request to the second identifier (paragraph[0037], “A customer could also specify to move all assets with metadata relating to a specific holiday, such as New Year's, from archival storage 416 to fast storage 414 at 30 days before that holiday….etc.”); 
retrieve the file using the second identifier(paragraph[0037]-paragraph[0038], “A customer could also specify to move all assets with metadata relating to a specific holiday, such as New Year's, from archival storage 416 to fast storage 414 at 30 days before that holiday….etc.”); and  
20provide the file, retrieved using the second identifier, in response to the second request with the first identifier (paragraph[0044], “The system 500 illustrated in FIG. 5 also includes a rules API 510 that enables the customer to, directly or through the SDK 506, call the rules API to define the lifecycle rules that can be executed by the rules engine 512. The rules engine can execute queries that are defined in the rules table against the metadata API 522 to identify any matching assets…etc.”).


Claims 7 and 19
As to claims 7 and 19, the combination of Dain and Dunham discloses all the elements in claim 15, as noted above, and Dunham further disclose wherein the storage device is a first storage device, and wherein the processor-executable instructions further include processor-executable instructions to:  35Docket Number: KNDP0001 
detect that the metadata of the file changed from the particular set of key-value pairs to a different second set of key-value pairs(paragraph[0044], “customer might specify that any version of an asset that is accessed less than once per day should be moved to infrequent access storage…etc.”); 
determine that a different second storage rule is defined in the taxonomy for the second set of key-value pairs (paragraph[0044], “The access frequency can be determined by analyzing event logs or aggregating statistical usage data, among other such options…etc.”); and 
5move the file from the first storage device to a different second storage device that is selected by the second storage rule (paragraph[0039], “The high quality mezzanine file can then be moved from the fast storage 414 to the archival storage 416 according to the rules or policies specified by the customer and managed by the rules manager 424…etc.”).

Claim 9
As to claim 9, the combination of Dain and Dunham discloses all the elements in claim 1, as noted above, and Dain further disclose obtaining a programmatic file operation that is defined for the particular set of key-value pairs (paragraph[0113], “the policies defined by the user may also be in a key-value form (if metadata is stored in a noSQL database format…etc.”); and performing the programmatic file operation on the file prior to said storing of the file (paragraph[0113]-paragraph[0114], “tagging based on user-defined policies may be performed for event metadata upon receipt of event metadata for each event by the metadata collection system 351 (e.g., on a first-in, first-out flow) before insertion into the metadata store 352…etc.”).

Claim 10
As to claim 10, the combination of Dain and Dunham discloses all the elements in claim 9, as noted above, and Dain further disclose wherein performing the programmatic file operation comprises: 
generating a different version of the file (paragraph[0086], “Each entry can possess a unique identifier (ID), and/or can comprise zero or more Key/Value pairs…etc.”); and
storing the different version of the file to a different second storage device of the plurality 10of storage devices (paragraph[0114], “tagging based on user-defined policies may be performed for scan metadata periodically; or upon occurrence of certain conditions (e.g., receipt of user instructions) before (e.g., in a queue) and/or after insertion into the metadata store 352…etc.”).

Claim 11
As to claim 11, the combination of Dain and Dunham discloses all the elements in claim 1, as noted above, and Dunham further disclose wherein the storage rule comprises a temporal condition, the method further comprising: moving the file from the storage device to a different second storage device of the plurality of storage devices in response to the temporal condition being satisfied after a duration of time (paragraph[0032], “so the customer is billed appropriately for the amount of time the file was stored to fast storage 316 and the amount of time during a billing cycle the file was stored to archival storage 318…etc.”).

Claim 12
As to claim 12, the combination of Dain and Dunham discloses all the elements in claim 1, as noted above, and Dunham further disclose wherein the storage rule comprises a state condition, the method further comprising: moving the file from the storage device to a different second storage device of the plurality of storage devices in response to a state of the file changing to match the state condition (paragraph[0039], “As mentioned, in many instances a customer will want the high quality mezzanine file stored in fast storage 414 at least until such time as the file is transcoded into the appropriate format(s)….etc.”).

Claim 13
As to claim 13, the combination of Dain and Dunham discloses all the elements in claim 1, as noted above, and Dain further disclose wherein the request is a first request, the method further comprising: 
receiving a second request to store the file, wherein the file accompanying the second request comprises metadata with a second set of key-value pairs that differ from the particular set of key-value pairs accompanying the file with the first request (paragraph[0097], “A user may define a classification policy by indicating criteria, parameters or descriptors of the policy via a graphical user interface that provides facilities to present information and receive input data, such as a form or page with fields to be filled in, pull-down menus or entries allowing one or more of several options to be selected, buttons, sliders, hypertext links or other known user interface tools for receiving user input….etc.”);
obtaining a different second storage rule in response to the second set of key-value pairs in the taxonomy being defined with the second storage rule (paragraph[0098], “policy defines a particular combination of rules, such as users who have created, accessed or modified a document or data block; file or application types; content or metadata keywords; clients or storage locations…etc.”); 

Dunham further disclose selecting a different second storage device from the plurality of storage devices based on the second storage rule (paragraph[0032], “In this example, the media file could be processed by the media management service 312 while stored to the fast storage 316, and can then be moved to archival storage 318 after processing is complete….etc.”); and 
storing the file accompanying the second request to the second storage device selected by the second storage rule (paragraph[0032], “In this example, the media file could be processed by the media management service 312 while stored to the fast storage 316, and can then be moved to archival storage 318 after processing is complete…etc.”).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dain et al. U.S. Patent Publication (2020/0242159; hereinafter: Dain) in view of Dunham et al. U.S. Patent Publication (2018/0077420; hereinafter: Dunham) and further in view of Dain et al. U.S. Patent Publication (2020/0242079; hereinafter: Dain2020) 

Claims 8
As to claims 8, the combination of Dain and Dunham discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose detecting a file access that changes the metadata of the file; and 
moving the file from the storage device to a different second storage device of the plurality of storage devices in response to the metadata changing to a second set of key-value pairs that is defined in the taxonomy with a different second storage rule for storing files to the second storage device.

However, Dain2020 discloses detecting a file access that changes the metadata of the file (paragraph[0013], “operating the metadata management system to create the new metadata entry corresponding to the execution of the data operation command may include identifying one or more source custom tags included in metadata corresponding to the data set…etc.”); and 
moving the file from the storage device to a different second storage device of the plurality of storage devices in response to the metadata changing to a second set of key-value pairs that is defined in the taxonomy with a different second storage rule for storing files to the second storage device (paragraph[0145], “In such a system, the metadata management system 302 must be able to copy the metadata tags created for data stored in one storage tier when it is moved to another storage tier…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Dain with the teachings of Dunham and Dain2020 to detect file changes which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Dain with the teachings of Dunham and Dain2020 to search different storage systems made by different vendors (Dain2020: paragraph[0008]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dain et al. U.S. Patent Publication (2020/0242159; hereinafter: Dain) in view of Dunham et al. U.S. Patent Publication (2018/0077420; hereinafter: Dunham) and further in view of Raghavan et al. U.S. Patent Publication (2018/0307759; hereinafter: Raghavan) 

Claim 14
As to claims 14, the combination of Dain and Dunham discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose deleting the file accompanying the first request from a first storage device while retaining the file accompanying the second request on the second storage device.

However, Raghavan discloses disclose deleting the file accompanying the first request from a first storage device while retaining the file accompanying the second request on the second storage device (paragraph[0062], “The asset can then be deleted from the original storage location (STEP 492) and the metadata associated with the asset updated to reflect the asset's current location at the destination secondary storage location (STEP 494)…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Dain with the teachings of Dunham and Raghavan to deleted data files which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Dain with the teachings of Dunham and Raghavan to improve storage with respect to managed assets and to make the storage system cost efficient and scalable (Raghavan: paragraph[0005]).












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152